       0:20-cv-01876-JFA       Date Filed 05/29/20     Entry Number 8      Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

Janice McMullen Jones,                        )           C/A No. 0:20-1876-JFA-PJG
                                              )
                              Plaintiff,      )
                                              )
        v.                                    )
                                              )
Pastor Diana Cherry, From the Heart Church )
Ministry; Pastor John Hagee, Cornerstone      )
Church; Pastor Joel Osteen, Lakewood          )
Church; Bishop Noel Jones, Noel Jones         )
Ministries; Pastor Jimmy Swaggart, Family     )
Worship Center; Bishop Paul Morton,           )
Greater St Stephen Ministry; Pastor Jentzen   )
Franklin, Free Chapel; Pastor Greg Laurie,    )
Harvest Christian Fellowship; Bishop Claude )
Alexander Jr, The Park Church; Pastor Robert )                     ORDER
Morris, Gateway Church; Pastor Brian          )
Houston, Hillsong Church; Pastor Wayne        )
Corderio, New Hope Christian Fellowship       )
Ministry; Prophet Rick Joyner, Morningstar    )
Ministries; Pastor John Gray, Relentless      )
Church; Pastor Ron Carpenter, Redemption      )
Church; Bishop T D Jakes, The Potter’s        )
Touch; Kenneth Hagin, RHEMA Bible             )
Church; James Mc Donald, Harvest Bible        )
Chapel; Pastor Jay Rebsamen, West End         )
Baptist Church; Pastor Creflo Dollar, World   )
Changers Ministry International; Pastor Taffi )
Dollar, World Changers Ministry               )
International,                                )
                                              )
                              Defendants.     )
                                              )

       This is a civil action filed by a pro se litigant. Under Local Civil Rule 73.02(B)(2)(e)
(D.S.C.), pretrial proceedings in this action have been referred to the assigned United States
Magistrate Judge.




                                         Page 1 of 3
          0:20-cv-01876-JFA        Date Filed 05/29/20       Entry Number 8         Page 2 of 3




TO THE CLERK OF COURT:

        The Clerk of Court shall not enter any change of address submitted by Plaintiff which
directs that mail be sent to a person other than Plaintiff unless that person is an attorney admitted
to practice before this court who has entered a formal appearance.

TO PLAINTIFF:

        Plaintiff must place the civil action number listed above (C/A No. 0:20-1876-JFA-PJG) on
any document provided to the court pursuant to this order. Any future filings in this case must
be sent to (901 Richland Street, Columbia, South Carolina 29201) the address below. All
documents requiring Plaintiff’s signature shall be signed with Plaintiff’s full legal name written in
Plaintiff’s own handwriting. Pro se litigants shall not use the “s/typed name” format used in the
Electronic Case Filing System. In all future filings with this court, Plaintiff is directed to use letter-
sized (8½ inches by 11 inches) paper only, to write or type text on one side of a sheet of paper only
and not to write or type on both sides of any sheet of paper. Plaintiff is further instructed not to
write to the edge of the paper, but to maintain one inch margins on the top, bottom, and sides of
each paper submitted.

          Plaintiff is a pro se litigant. Plaintiff’s attention is directed to the following important
notice:

          You are ordered to always keep the Clerk of Court advised in writing (901
          Richland Street, Columbia, South Carolina 29201) if your address changes for
          any reason, so as to assure that orders or other matters that specify deadlines for
          you to meet will be received by you. If as a result of your failure to comply with
          this order, you fail to meet a deadline set by this court, your case may be dismissed
          for violating this order. Therefore, if you have a change of address before this
          case is ended, you must comply with this order by immediately advising the Clerk
          of Court in writing of such change of address and providing the court with the
          docket number of all pending cases you have filed with this court. Your failure to
          do so will not be excused by the court.

          IT IS SO ORDERED.


                                                __________________________________________
May 29, 2020                                    Paige J. Gossett
Columbia, South Carolina                        UNITED STATES MAGISTRATE JUDGE

          Plaintiff’s attention is directed to the important WARNING on the following page.




                                              Page 2 of 3
       0:20-cv-01876-JFA        Date Filed 05/29/20      Entry Number 8      Page 3 of 3




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
      ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN, OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

         Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for
filing, including pleadings, exhibits to pleadings, discovery responses, and any other document
submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is necessary to file a
document that already contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the document to the Clerk
of Court for filing. A person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without redaction and
not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e)
(protective orders).




                                           Page 3 of 3
